Name: Directive 1999/94/EC of the European Parliament and of the Council of 13 December 1999 relating to the availability of consumer information on fuel economy and CO2 emissions in respect of the marketing of new passenger cars
 Type: Directive
 Subject Matter: deterioration of the environment;  consumption;  oil industry;  environmental policy;  energy policy;  land transport
 Date Published: 2000-01-18

 Avis juridique important|31999L0094Directive 1999/94/EC of the European Parliament and of the Council of 13 December 1999 relating to the availability of consumer information on fuel economy and CO2 emissions in respect of the marketing of new passenger cars Official Journal L 012 , 18/01/2000 P. 0016 - 0023DIRECTIVE 1999/94/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCILof 13 December 1999relating to the availability of consumer information on fuel economy and CO2 emissions in respect of the marketing of new passenger carsTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 175(1) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Acting in accordance with the procedure laid down in Article 251 of the Treaty(3),(1) Whereas Article 174 of the Treaty requires prudent and rational utilisation of natural resources; whereas the rational use of energy is one of the principal means by which this objective can be achieved and environmental pollution reduced;(2) Whereas the ultimate objective of the UN Framework Convention on Climate Change is to achieve stabilisation of greenhouse gas concentrations in the atmosphere at a level that prevents dangerous anthropogenic interference with the climate system;(3) Whereas under the Kyoto Protocol to the United Nations Framework Convention on Climate Change agreed at the December 1997 Kyoto Conference, the Community has accepted the target of reducing its emissions during the period 2008 to 2012 in respect of a basket of greenhouse gases by 8 % relative to 1990 levels;(4) Whereas in recognition of the importance of passenger cars as a source of CO2 emissions, the Commission has proposed a Community strategy to reduce CO2 emissions from passenger cars and to improve fuel economy; whereas in its Conclusions of 25 June 1996 the Council welcomed the Commission's approach;(5) Whereas information plays a key role in the operation of market forces; whereas the provision of accurate, relevant and comparable information on the specific fuel consumption and CO2 emissions of passenger cars may influence consumer choice in favour of those cars which use less fuel and thereby emit less CO2, thereby encouraging manufacturers to take steps to reduce the fuel consumption of the cars that they manufacture;(6) Whereas the presence of labels on used cars at the point of sale could influence buyers of new passenger cars towards low consumption cars, since this characteristic will be taken into account when the car is re-sold; whereas it is therefore appropriate, in connection with the first review of this Directive, to consider enlarging the scope to used cars covered by Commission Directive 93/116/EC of 17 December 1993 adapting to technical progress Council Directive 80/1268/EEC relating to the fuel consumption of motor vehicles(4);(7) Whereas it is therefore necessary to develop a fuel economy label for all new passenger cars displayed at the point of sale;(8) Whereas a fuel economy label should contain information on fuel consumption and specific emissions of CO2 that have been determined in accordance with the harmonised standards and methods laid down in Council Directive 80/1268/EEC of 16 December 1980 relating to the carbon dioxide emissions and fuel consumption of motor vehicles(5);(9) Whereas it is necessary that supplementary standardised information on the fuel consumption and specific CO2 emissions of all versions on the new car market is available in a suitable form both at the point of sale and from a designated body in each Member State; whereas such information may be useful to consumers who formulate their purchase decision before entering the showroom or who choose not to use the services of a dealer or visit a showroom when purchasing a passenger car;(10) Whereas it is important that potential customers are made aware, at the point of sale, of the most fuel efficient passenger car models available through that point of sale;(11) Whereas all promotional literature, and, as appropriate, all other promotional material, used in the marketing of new passenger cars, should contain data on the relevant fuel consumption and CO2 emissions for the passenger car models to which it pertains,HAVE ADOPTED THIS DIRECTIVE:Article 1The purpose of this Directive is to ensure that information relating to the fuel economy and CO2 emissions of new passenger cars offered for sale or lease in the Community is made available to consumers in order to enable consumers to make an informed choice.Article 2For the purposes of this Directive:1. "passenger car" means any motor vehicle of category M1, as defined in Annex II to Directive 70/156/EEC(6) and which falls under the scope of Directive 80/1268/EEC. It does not include vehicles falling under the scope of Directive 92/61/EEC(7) and special purpose vehicles as defined in the second indent of Article 4(1)(a) of Directive 70/156/EEC;2. "new passenger car" means any passenger car which has not previously been sold to a person who bought it for a purpose other than that of selling or supplying it;3. "certificate of conformity" means the certificate referred to in Article 6 of Directive 70/156/EEC;4. "point of sale" means a location, such as a car showroom or forecourt, where new passenger cars are displayed or offered for sale or lease to potential customers. Trade fairs where new passenger cars are presented to the public are included in this definition;5. "official fuel consumption" means the fuel consumption type-approved by the approval authority in accordance with the provisions of Directive 80/1268/EEC and mentioned in Annex VIII of Directive 70/156/EEC and attached to the EC vehicle type-approval certificate or in the certificate of conformity. Where several variants and/or versions are grouped under one model, the value to be given for fuel consumption of that model shall be based on the variant and/or version with the highest official fuel consumption within that group;6. "official specific emissions of CO2" for a given passenger car means those measured in accordance with the provisions of Directive 80/1268/EEC and mentioned in Annex VIII of Directive 70/156/EEC and attached to the EC vehicle type-approval certificate or in the certificate of conformity. Where several variants and/or versions are grouped under one model, the values to be given for CO2 of that model shall be based on the variant and/or version with the highest official CO2 emissions within that group;7. "fuel economy label" means a label which contains consumer information regarding the official fuel consumption and the official specific emissions of CO2 of the car to which the label is attached;8. "fuel economy guide" means a compilation of the official fuel consumption data and official specific emissions of CO2 for each motel available on the new car market;9. "promotional literature" means all printed matter used in the marketing, advertising and promotion of vehicles to the general public. It includes, as a minimum, technical manuals, brochures, advertisements in newspapers, magazines and trade press and posters;10. "make" means the trade name of the manufacturer and is that which appears on the certificate of conformity and the type-approval documentation;11. "model" means the commercial description of the make, type, and, if available and appropriate, variant and version of a passenger car;12. "type", "variant" and "version" mean the differentiated vehicles of a given make that are declared by the manufacturer, as described in Annex II.B to Directive 70/156/EEC, and uniquely identified by type, variant and version alphanumeric characters.Article 3The Member States shall ensure that a label on fuel economy and CO2 emissions, which is in accordance with the requirements described in Annex I, is attached to or displayed, in a clearly visible manner, near each new passenger car model at the point of sale.Article 4Without prejudice to the establishment by the Commission of an Internet guide at Community level, the Member States shall ensure that a guide on fuel economy and CO2 emissions is produced in consultation with manufacturers on at least an annual basis in accordance with the requirements of Annex II. The guide shall be portable, compact and available free of charge to consumers upon request both at the point of sale and also from a designated body within each Member State.The authority or authorities referred to in Article 8 may cooperate in the preparation of the guide.Article 5The Member States shall ensure that, for each make of car, a poster (or alternatively, a display) is exhibited with a list of the official fuel consumption data and the official specific CO2 emissions data of all new passenger car models displayed or offered for sale or lease at or through that point of sale. This data shall be displayed in a prominent position and in accordance with the format in Annex III.Article 6The Member States shall ensure that all promotional literature contains the official fuel consumption and the official specific CO2 emission data of the passenger car models to which it refers in accordance with the requirements of Annex IV.Member States shall, as appropriate, provide for promotional material other than the promotional literature referred to above to indicate the official CO2 emission data and the official fuel consumption data of the specific car model to which it refers.Article 7The Member States shall ensure that the presence on labels, guides, posters or promotional literature and material referred to in Articles 3, 4, 5 and 6 of other marks, symbols or inscriptions relating to fuel consumption or CO2 emissions which do not comply with the requirements of this Directive is prohibited, if their display might cause confusion to potential consumers of new passenger cars.Article 8The Member States shall notify the Commission of the competent authority or authorities responsible for the implementation and functioning of the consumer information scheme described in this Directive.Article 9Any amendments which are necessary in order to adapt the Annexes to this Directive shall be adopted by the Commission in accordance with the procedure set out in Article 10 and following consultation with consumer organisations and other interested parties.In order to assist this adaptation process, each Member State shall transmit to the Commission, by 31 December 2003, a report on the effectiveness of the provisions of this Directive, covering the period from 18 January 2001 until 31 December 2002. The format of this report shall be established in accordance with the procedure set out in Article 10 not later than 18 January 2001.Furthermore, the Commission shall, in accordance with the procedure laid down in Article 10, take measures aiming at:(a) further specifying the format of the label referred to in Article 3 by amending Annex I;(b) further specifying the requirements concerning the guide referred to in Article 4 with a view to classifying new car models thus enabling a listing of the models according to CO2 emissions and fuel consumption in specified classes including a class for a listing of the most fuel efficient new car models;(c) establishing recommendations in order to enable the application of the principles of the provisions on promotional literature referred to in the first paragraph of Article 6 to other media and material.Article 10CommitteeThe Commission shall be assisted by a committee composed of the representatives of the Member States and chaired by a representative of the Commission.The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on that draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 205 of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner laid down in that Article. The chairman shall not vote.The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee.If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority.If, on the expiry of a period of three months from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission.Article 11Member States shall determine the penalties applicable to breaches of the national provisions adopted pursuant to this Directive. The penalties shall be effective, proportionate and dissuasive.Article 121. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 18 January 2001. They shall forthwith inform the Commission thereof.When Member States adopt these provisions, they shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States.2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive.Article 13This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 14This Directive is addressed to the Member States.Done at Brussels, 13 December 1999.For the European ParliamentThe PresidentN. FONTAINEFor the CouncilThe PresidentS. HASSI(1) OJ C 305, 3.10.1998, p. 2 and OJ C 83, 25.3.1999, p. 1.(2) OJ C 40, 15.2.1999, p. 45.(3) Opinion of the European Parliament of 17 December 1998 (OJ C 98, 9.4.1999, p. 252), Council Common Position of 23 February 1999 (OJ C 123, 4.5.1999, p. 1) and Decision of the European Parliament of 4 November 1999 (not yet published in the Official Journal).(4) OJ L 329, 30.12.1993, p. 39.(5) OJ L 375, 31.12.1980, p. 36. Directive as last amended by Commission Directive 93/116/EC.(6) Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (OJ L 42, 23.2.1970, p. 1). Directive as last amended by European Parliament and Council Directive 98/91/EC (OJ L 11, 16.1.1999, p. 25).(7) Council Directive 92/61/EEC of 30 June 1992 relating to the type-approval of two or three-wheel motor vehicles (OJ L 225, 10.8.1992, p. 72). Directive as amended by the 1994 Act of Accession.ANNEX IDESCRIPTION OF THE LABEL ON FUEL ECONOMY AND CO2 EMISSIONSThe Member States must ensure, as a minimum, that all fuel economy labels in their territory:1. comply to a standardised format in order to allow greater recognition by consumers;2. are of a size of 297 mm Ã  210 mm (A4);3. contain a reference to the model and fuel type of the passenger car to which they are attached;4. contain the numerical value of the official fuel consumption and the official specific emissions of CO2. The value of the official fuel consumption is expressed in either litres per 100 kilometres (l/100 km), or an appropriate combination of these and is quoted to one decimal place. The official specific emissions of CO2 are quoted to the nearest whole number in grams per kilometre (g/km).Such values can be expressed in different units (gallons and miles) to the extent compatible with the provisions of Directive 80/181/EEC(1).5. contain the following text regarding the availability of the guide on fuel consumption and CO2 emissions: "A guide on fuel economy and CO2 emissions which contains data for all new passenger car models is available at any point of sale free of charge"6. contain the following text: "In addition to the fuel efficiency of a car, driving behaviour as well as other non-technical factors play a role in determining a car's fuel consumption and CO2 emissions. CO2 is the main greenhouse gas responsible for global warming"(1) Council Directive 80/181/EEC of 20 December 1979 on the approximation of the laws of the Member States relating to units of measurement and on the repeal of Directive 71/354/EEC (OJ L 39, 15.2.1980, p. 40). Directive as last amended by Directive 89/617/EEC (OJ L 357, 7.12.1989, p. 28).ANNEX IIDESCRIPTION OF THE GUIDE ON FUEL ECONOMY AND CO2 EMISSIONSThe Member States must ensure that the guide on fuel economy and CO2 emissions contains, as a minimum, the following information:1. a listing of all new passenger car models available for purchase within the Member States on a yearly basis, grouped by makes in alphabetic order. If in a Member State the guide is updated more than once a year, then the guide should contain a listing of all new passenger car models available on the date of the publication of this update;2. for each model that appears in the guide, the fuel type, the numerical value of the official fuel consumption and the official specific emissions of CO2. The value of the official fuel consumption is expressed in either litres per 100 kilometres (l/100 km) or kilometres per litre (km/l), or an appropriate combination of these, and is quoted to one decimal place. The official specific emissions of CO2 are quoted to the nearest whole number in grams per kilometre (g/km).Such values can be expressed in different units (gallons and miles) to the extent compatible with the provisions of Directive 80/181/EEC;3. a prominent listing of the 10 most fuel-efficient new passenger car models ranked in order of increasing specific emissions of CO2 for each fuel type. The listing must contain the model, the numerical value of the official fuel consumption and the official specific emissions of CO2;4. advice to motorists that correct use and regular maintenance of the vehicle and driving behaviour, such as avoiding aggressive driving, travelling at lower speeds, anticipation braking, correctly inflating tyres, reducing periods of idling, not carrying excessive weight, improve the fuel consumption and reduce the CO2 emissions of their passenger car;5. an explanation of the effects of greenhouse gas emissions, potential climate change and the relevance of motor cars as well as a reference to the different fuel options available to the consumer and their environmental implications based on the latest scientific evidence and legislative requirements;6. a reference to the Community's target for the average emissions of CO2 from new passenger cars and the date of which the target should be achieved;7. a reference to the Commission's guide on fuel economy and CO2 emissions on the Internet, when available.ANNEX IIIDESCRIPTION OF THE POSTER TO BE DISPLAYED AT THE POINT OF SALEThe Member States must ensure that the poster(s) meets, as a minimum, the following requirements:1. the poster is a minimum size of 70 cm Ã  50 cm;2. the information in the poster is easy to read;3. the passenger car models are grouped and listed separately according to fuel type (e.g. petrol or diesel). Within each fuel type, models are ranked in order of increasing CO2 emissions, with the model with the lowest official fuel consumption being placed at the top of the list;4. for each passenger car model in the list the make, the numerical value of the official fuel consumption and the official specific emissions of CO2 are given. The value of the official fuel consumption is expressed in either litres per 100 kilometers (l/100 km), kilometers per litre (km/l), or an appropriate combination of these, and is quoted to one decimal place. The official specific emissions of CO2 are quoted to the nearest whole number in grams per kilometre (g/km).Such values may be expressed in different units (gallons and miles) to the extent compatible with the provisions of Directive 80/181/EEC.A suggested format is shown below:>PIC FILE= "L_2000012EN.002202.EPS">5. the poster contains the following text regarding the availability of the guide on fuel economy and CO2 emissions: "A guide on fuel economy and CO2 emissions which contains data for all new passenger car models is available at any point of sale free of charge;"6. the poster contains the following text: "In addition to the fuel efficiency of a car, driving behaviour as well as other non-technical factors play a role in determining a car's fuel consumption and CO2 emissions. CO2 is the main greenhouse gas responsible for global warming;"7. the poster will be completely updated at least every six months. Between two updates, new cars will be added to the bottom of the list.ANNEX IVTHE PROVISION OF DATA ON FUEL CONSUMPTION AND CO2 EMISSIONS IN PROMOTIONAL LITERATUREThe Member States must ensure that all promotional literature contains the official fuel consumption and official specific CO2 emissions data of the vehicles to which it refers. This information should, as a minimum, meet the following requirements:1. be easy to read and no less prominent than the main part of the information provided in the promotional literature;2. be easy to understand even on superficial contact;3. officiel fuel consumption data should be provided for all different car models to which the promotional material covers. If more than one model is specified then either the official fuel consumption data for all the models specified is included or the range between the worst and best fuel consumption is stated. Fuel consumption is expressed in either litres per 100 kilometers (l/100 km), kilometers per litre (km/l) or an appropriate combination of these. All numerical data are quoted to one decimal place.Such values may be expressed in different units (gallons and miles) to the extent compatible with the provisions of Directive 80/181/EEC.If the promotional literature only contains referance to the make, and not to any particular model, then fuel consumption data need not be provided.